DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, and 8 are amended. Claim 11 is cancelled. Claims 14 and 15 are new. Claims 6-10, 12, and 13 are withdrawn due to an earlier restriction requirement.
Claims 1-5, 14, and 15 are pending for examination below.

Response to Amendment
The Examiner acknowledges the amendments to withdrawn claims 6 and 8, and the cancellation of withdrawn claim 11. The Examiner notes that withdrawn claim 12 is currently still dependent on claim 11, which has been cancelled. Were the claims to be rejoined upon the catalyst claims becoming allowable in the future, this would be a 112 issue. Thus, the Examiner suggests correcting the dependency of withdrawn claim 12 in the next response. 

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(d) rejection of claims 2-4 have been fully considered and are persuasive. The 112(d) rejections of claims 2-4 have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-5 under USC 102 over Wiese have been fully considered and are persuasive. Wiese does not teach the claimed particle size or pore volume. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment, in combination with Wiese.
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that the conversion rate, selectivity, and yield are improved depending on the claimed range of LHSV, and thus provide unexpected results.
In response, the Examiner notes that the claims are to a catalyst composition. Thus, any limitation directed to the process is intended use, and does not add patentable weight to the claim. Thus, there is no showing of unexpected results by showing results for the process, as the composition does not have any process steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claims 14 and 15, the claims do not further limit the catalyst composition, as they only limit the intended use of the catalyst. Accordingly, the claims are of identical scope to the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese et al. (US 2007/0135665) in view of Nedez et al. (DE 69905423, machine translation provided).
With regard to claim 1, the claim recites “A catalyst for a dehydration reaction of a primary alcohol…” and “wherein the catalyst is used to convert the primary alcohol…”. These recitations are considered to be intended use for the catalyst, and which do not result in a structure difference to the catalyst composition, and thus do not add patentable weight to the composition claim. See MPEP 2111.02(II).
	Also with regard to claims 1-3, Wiese teaches a catalyst for dehydration of primary alcohols (paragraph [0078]) where the dehydration catalyst comprises 1.5 wt% barium oxide on alumina (paragraphs [0079] and [0129]). This is within the range of 0.1 to 1.5 wt% of instant claim 1, 0.5 to 1.5 wt% of instant claim 2, and 1 to 1.5 wt% of instant claim 3. 
	Wiese is silent with regard to the average particle size and does not teach the total pore volume of 0.1 to 0.6 cm3/g.
Nedez teaches an alumina support for use in dehydration of alcohol reactions (paragraphs [0001]-[0002]). Nedez further teaches that the alumina support has a particle size of 400 to 500 microns (4 to 5 mm) (paragraph [0033]) and a total pore volume of at least 0.15 mL/g (paragraph [0028]). These are within the range of 1 to 5 mm and overlap the range of 0.1 to 0.6 cm3/g of instant claim 1. It has been established that overlapping ranges are prima facie obvious. Nedez further teaches that the alumina support with the properties above can be used in dehydration reactions without loss of yield due to secondary reactions (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alumina support of Nedez as the alumina of Wiese, because Wiese teaches preferably barium oxide on an alumina support (paragraph [0079]) and Nedez teaches that the alumina support having the above properties can be used in dehydration reactions without loss of yield due to secondary reactions (Abstract).
	With regard to claim 4, Nedez teaches a surface area of at least 40 m2/g (paragraph [0026]), which overlaps the range of 50 to 400 m2/g of instant claim 4. It has been established that overlapping ranges are prima facie obvious.
With regard to claim 5, Nedez teaches that the alumina comprises eta-alumina and gamma-alumina (paragraph [0022]).
	With regard to claims 14 and 15, the claims do not further limit the catalyst composition, as they are directed to further limiting the intended use, and thus the limitations of claims 14 and 15 do not hold any patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772